      Case 2:20-cv-01456-KJM-DB Document 5 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNON O. MURPHY ESQ. SR., dba                   No. 2:20-cv-1456 KJM DB PS
      SHEETMETAL & ASSOCIATES,
12

13                       Plaintiff,                     ORDER
14           v.
15    FARMERS INSURANCE COMPANY,
16                       Defendant.
17

18          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

19   Magistrate Judge as provided by Local Rule 302(c)(21).

20          On January 11, 2021, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

24   the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
      Case 2:20-cv-01456-KJM-DB Document 5 Filed 03/26/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed January 11, 2021 (ECF No. 4) are adopted in
 5   full; and
 6           2. This action is dismissed without prejudice.
 7   DATED: March 25, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
